Exhibit 10.3

 
FORM OF
RESTRICTED STOCK AWARD AGREEMENT
GRANTED  OCTOBER 9, 2009


Ralcorp Holdings, Inc. (the “Company”), pursuant to its Amended and Restated
2007 Incentive Stock Plan (the “Plan”), grants to [ ] (the “Recipient”) a
Restricted Stock Award of [ ] shares of its $.01 par value Common Stock.  The
Award is subject to the provisions of the Plan and to the following terms and
conditions:


1.           Delivery


Upon acceptance by the Recipient of the Award, the Company will instruct its
transfer agent, (the “Transfer Agent”) to issue the Award via book-entry form
and cause the Transfer Agent to set up an account in the name of the Recipient
for the Award.  Upon lapse of the restrictions as described below, the Transfer
Agent will release the shares from restrictions.
 


2.           Restrictions


The shares are subject to restrictions which shall be released on December 31,
2013 (“Release Date”) provided that Recipient remains continuously employed with
the Company through the Release Date, and further provided that the attainment
of the following performance target (“Performance Target”) is achieved:  The
compounded annual growth in the Company’s earnings per share over the course of
fiscal years 2010 and 2011 is no less than 10%.  Notwithstanding the foregoing,
the restrictions shall be released on the date of (i) involuntary termination of
employment by the Company without Cause after the Performance Target is
achieved, (ii) death, (iii) Disability, or (iv) Change of Control, provided that
Recipient remains continuously employed with the Company through the date any
such event occurs and further provided that such event occurs before December
31, 2013.


In the event that the Award is not released from the restrictions on or before
December 31, 2013, Recipient shall forfeit all shares which are not released
from restrictions as of December 31, 2013 and Recipient shall not be entitled to
any payment or other consideration hereunder.  Except as otherwise provided
herein, neither the shares nor any ownership interest therein may be sold,
pledged, transferred or otherwise disposed of prior to December 31, 2013.


3.           Forfeiture


Without limiting the foregoing provisions, this paragraph sets forth certain
circumstances under which this Award will be forfeited.  All shares of Common
Stock under the Award that are restricted shall be forfeited upon the occurrence
of certain events described in this Award Agreement, including any of the
following events (any of which is referred to as a “Forfeiture Event”):
 
 


 
 

--------------------------------------------------------------------------------

 


a.           Recipient is Terminated for Cause;


b.           Recipient voluntarily terminates his or her employment;


c.           Recipient engages in competition with the Company;


d.           Recipient engages in any of the following actions:
 
(i)           being openly critical in the media of the Company or any
subsidiary or its directors, officers, or employees or those of any subsidiary;


(ii)           pleading guilty or nolo contendere to any felony or any charge
involving moral turpitude;


(iii)           Misappropriating or destroying Company or subsidiary property
including, but not limited to, trade secrets or other proprietary property;


(iv)           improperly disclosing material nonpublic information regarding
the Company or any subsidiary; or


(v)           inducing or attempting to induce any customer, supplier, lender,
or other business relation of the Company or any subsidiary to cease doing
business with the Company or any subsidiary; or


e.           Any other event or reason resulting in forfeiture as described in
paragraph 2 hereof or otherwise as described in this Award Agreement or the
Plan, including, without limitation, failure to achieve the Performance Target
to the extent required herein.


Upon the occurrence of a Forfeiture Event, the Award, if restricted at the time
of a Forfeiture Event, will be forfeited and will be cancelled.  The Corporate
Governance and Compensation Committee (the “Committee”) or entire Board of
Directors may waive any condition of forfeiture described in this paragraph.


4.           Shareholder Rights


Prior to the release of restrictions as set forth above, Recipient shall be
entitled to all shareholder rights except the right to sell, pledge, transfer or
otherwise dispose of the shares, and except that any and all dividends declared
and paid with respect to restricted shares will be held by the Company in an
account until release of restrictions.  Interest will be credited to the account
quarterly on the full amount in the account until the account is
distributed.  Interest shall be calculated at a rate equal to the average of the
daily close of business prime rates for the quarter, as such prime rates are
established by JPMorgan Chase, or such other bank as may be designated by the
Committee.  On the date on which restrictions are released, all dividends and
interest, if any, accrued to that date with respect to the shares on which the
restrictions are released will be payable to Recipient; provided that, for this
purpose, to the extent necessary to avoid the adverse tax
 
 


 
 

--------------------------------------------------------------------------------

 


consequences under Section 409A of the Internal Revenue Code of 1986, as amended
(“Code”), restrictions will be deemed to be released under this paragraph on
account of a total and permanent disability or a Change in Control only to the
extent such events occur both under the terms of this Agreement and in a manner
consistent
with Section 409A of the Code.  Notwithstanding the foregoing, in the event that
the Recipient is determined to be a specified employee within the meaning of
Section 409A of the Code, for purposes of payment on termination of employment
hereunder, payment shall be made on the first payroll date which is more than
six months following the date of separation from service, to the extent required
to avoid any adverse tax consequences under Section 409A of the Code.  In the
event that the restrictions are not released and the award is forfeited pursuant
to Paragraph 3 above or otherwise, Recipient shall not be entitled to receive
any dividends and interest which may have accrued with respect to the shares so
forfeited, unless approved by the Committee or the entire Board.


5.           Other


The Company reserves the right, as determined by the Committee, to convert this
Award to a substantially equivalent award and to make any other modification it
may consider necessary or advisable to comply with any law or regulation.  In
addition, this Agreement shall be governed by the laws of the State of Missouri
with reference to the conflict of laws provisions therein.


6.           Effective Date


This Award shall be deemed to be effective October 9, 2009.


7.           Restrictive Covenants.


a.           Non Competition:


(i)  During the term of Recipient’s employment with the Company (or one of its
subsidiaries or affiliates) and for one (1) year thereafter, except in the
course of Recipient performing his/her job responsibilities with the Company,
Recipient will not directly or indirectly, in a competitive capacity, engage or
invest in, own, manage, operate, finance, control or participate in the
ownership, management, operation, financing or control of, be employed by or
under contract with (including as a director, advisor, or consultant), lend
Recipient’s name or any similar name to, lend Recipient’s credit to or render
services or advice to, or plan or prepare to do any of the foregoing with any
business organization or entity whose products or activities compete or intend
to compete with the Company in the United States or Canada on food products
produced by the Company (including those of its subsidiaries and operating
divisions) (“Competing Company”) at the time of termination of employment;
provided however, Recipient may purchase or otherwise acquire up to (but not
more than) five percent (5%) of any class of securities of any entity (but
without otherwise participating in the activities of such entity) if such
securities are listed on any national or regional securities exchange or have
been registered under §12(g) of the Securities Exchange Act of 1934, as
amended.  For purposes of this Agreement, a business entity or organization
shall be a Competing
 
 


 
 

--------------------------------------------------------------------------------

 


Company only if more than ten percent (10%) of its aggregate gross revenues and
more than ten percent (10%) of its aggregate net income are derived from
products or activities which compete or intend to compete with the Company’s
food products in the United States and Canada.


(ii)           In the event Recipient violates this Section 7(a), the Recipient
shall pay the Company, within five (5) days of receipt by Recipient of a written
demand therefor, an amount in cash equal to the amount determined by multiplying
the number of shares of Common Stock released from restrictions hereunder by the
Fair Market Value of a share of Common Stock on the date the shares of Common
Stock were released from restrictions.  In the event Recipient fails to pay this
amount within five (5) days of receipt of a written demand, the Company shall
have the right to seek and obtain any equitable and injunctive relief (without
the requirement to post a bond) that a court may determine is appropriate.  To
the extent that the Company is successful in enforcing this Agreement, Recipient
shall be responsible for paying the Company’s reasonable attorneys’ fees and
costs.


b.           Non Solicitation/Non Hire:


(i)           Whether for Recipient’s own account or the account of any other
person or entity, Recipient will not (i) at any time during the Recipient’s
employment with the Company and for one (1) year after Recipient’s employee
termination of employment, directly or indirectly, solicit as an employee,
independent contractor or otherwise, any person who was a salaried and bonus
eligible employee of the Company at any time during the term of Recipient’s
employment with the Company or in any manner induce or attempt to induce any
employee of the Company to terminate his or her employment with the Company or
any affiliate; or (ii) at any time during the Recipient’s employment with the
Company and for one (1) year after Recipient’s termination of employment,
interfere with the Company’s relationship with any person or entity who was a
customer or supplier of the Company at the time of Recipient’s termination of
employment.


 
(ii)           In the event Recipient violates any provision of this Section
7(b), the Company shall have the right to take all necessary legal action to
enforce this provision.  In addition to any remedies available at law, the
Company shall have the right to seek and obtain any equitable and injunctive
relief (without the requirement to post a bond) that a court may determine is
appropriate.  To the extent that the Company is successful in enforcing this
provision, Recipient shall be responsible for paying the Company’s reasonable
attorneys’ fees and costs.
 
(iii)           If Recipient breaches any covenant concerning non hiring or non
solicitation contained herein or to which Recipient is or may become a party in
the future, then, in addition to and without in any way limiting the foregoing
or any other remedies:
 
(a)           any shares that have not been released from restrictions as
provided herein shall be forfeited automatically on the date Recipient commits
such breach; and
 
 


 
 

--------------------------------------------------------------------------------

 
 
(b)           in the event of such a breach, Recipient shall pay the Company,
within five (5) days of receipt by Recipient of a written demand therefore, an
amount in cash equal to the amount determined by multiplying the number of
shares of Common Stock released from restrictions hereunder by the Fair Market
Value of a share of Common Stock on the date the shares of Common Stock were
released from restrictions; and


(c)           Recipient shall pay any damages in excess of the amounts paid to
the Company under the foregoing.

c.           The parties acknowledge and agree that the time and other
limitations contained in this Section are reasonable and necessary for the
proper protection of the Company.  However, if any arbitrator or court of
competent jurisdiction finds that the time period of the foregoing covenants is
too lengthy or the geographic coverage and scope of the covenants is too broad,
the restrictive time period shall be deemed to comprise the largest scope
permissible by law under the circumstances.  Recipient further acknowledges
that, in the event of the termination of his employment with the Company,
Recipient’s skills and experience will permit him to find employment in many
markets, and the limitations contained herein will not prevent him from earning
a livelihood.  The period of time applicable to any covenant in this Section
shall be extended by the duration of any actual or threatened violation by
Recipient of such covenant.


8. Definitions


For purposes of this Agreement, the following terms have the meanings as set
forth below:


a.           “Change in Control” means (i) the acquisition by any person, entity
or “group” within the meaning of Section 13(d)(3) or 14(d)(2) of the Securities
Exchange Act of 1934 (the “Exchange Act”), of beneficial ownership of 50% or
more of the aggregate voting power of the then outstanding shares of Stock,
other than acquisitions by Ralcorp or any of its subsidiaries or any employee
benefit plan of Ralcorp (or any Trust created to hold or invest in issues
thereof) or any entity holding Stock for or pursuant to the terms of any such
plan; or (ii) individuals who shall qualify as Continuing Directors shall have
ceased for any reason to constitute at least a majority of the Board of
Directors of Ralcorp.  Notwithstanding the foregoing, a Change-in-Control shall
not include a transaction (commonly known as a “Morris Trust” transaction)
pursuant to which a third party acquires one or more businesses of the Company
by acquiring all of the common stock of the Company while leaving the Company’s
remaining businesses in a separate public company, unless the businesses so
acquired constitute all or substantially all of the Company’s businesses.


b.           “Continuing Director” means any member of the Board of Directors of
Ralcorp, as of February 1, 1997 while such person is a member of the Board, and
any other director, while such other director is a member of the Board, who is
recommended
 
 


 
 

--------------------------------------------------------------------------------

 


or elected to succeed the Continuing Director by at least two-thirds (2/3) of
the Continuing Directors then in office.


c.           “Termination for Cause” shall mean the Recipient’s termination of
employment with the Company because of the willful engaging by the Recipient in
gross misconduct; provided, however, that a termination for cause shall not
include termination attributable to (i) poor work performance, bad judgment or
negligence on the part of the Recipient, (ii) an act or omission believed by the
Recipient in good faith to have been in or not opposed to the best interest of
the Company and reasonably believed by the Recipient to be lawful, or (iii) the
good faith conduct of the Recipient in connection with a Change in Control
(including opposition to or support of such Change in Control).


d.           “Disability” means Recipient is unable to engage in any substantial
gainful activity by reason of any medically determinable physical or mental
impairment that can be expected to result in death or can be expected to last
for a continuous period of not less than 12 months; or, Recipient is, by reason
of any medically determinable physical or mental impairment that can be expected
to result in death or can be expected to last for continuous period of not less
than 12 months, receiving income replacement benefits for a period of not less
than three months under an accident and health plan covering employees of the
Company.
 


 

   
ACKNOWLEDGED AND
RALCORP HOLDINGS, INC.
ACCEPTED:
         
_____________________________
By:  ______________________
Recipient
        Secretary
       
_____________________________
 
Date
     
_____________________________
 
Location
     
_____________________________
 
S.S.N.
 



 
 
 
 





--------------------------------------------------------------------------------

 













 

